DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-11 and 13-23 are pending.
Claims 2, 7 and 12 are cancelled.


Examiner’s Statement of Reason for Allowance
Claims 1, 3-6, 8-11 and 13-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Grufman et al. (USPGPUB 2017/0364090) discloses a method for recording data from at least one sensor of a robotic vehicle responsive to the robotic vehicle transiting a portion of a parcel and determining a confidence score associated with the recorded data for each of a plurality of potential detection events.  The confidence score may correspond to a probability that the recorded data corresponds to an object or feature, Jones et al (USPGPUB 2007/0285041) discloses a mobile robot is designed to provide maximum coverage at an effective coverage rate in a room of unknown geometry.  In addition, the perceived effectiveness of the robot is enhanced by the inclusion of patterned or deliberate motion, and O’Brien et al. (USPPUB 2018/0014709) disclosed a housing, a moving module, a drive module, and a control module.  An ultrasonic sensor assembly is disposed on the housing.  The 
Claim 1, determining a sum of the installation distance of each looping arrangement of the plurality of ranging sensors based on the installation distance between each two of the ranging sensors; enabling the plurality of ranging sensors sequentially to perform obstacle ranging according to a preset looping rule, wherein the preset looping rule is the total length of tracks of sequences to enable the plurality of ranging sensors in a looping period being the largest among the sums of the installation distances of all the looping arrangements of the plurality of ranging sensors; receiving a plurality of distances of a target obstacle collected according to the looping period by  a target ranging sensor, wherein the target ranging sensor is any one of the plurality of ranging sensors: calculating a mean square error of the plurality of distances; calculating a motion trend threshold of the robot based on a motion speed of the robot and a preset proportion: and determining a final distance of the target obstacle based on a comparison between the mean square error and the motion trend threshold.
Claim 6,  determine an installation distance between each two of the ranging sensors based on the plurality of relative position parameters; an installation distance 
Claim 10, obtaining a plurality of relative position parameters of the robot from the plurality of ranging sensors; instructions for determining an installation distance between each two of the ranging sensors based on the plurality of relative position parameters; instructions for determining a sum of the installation distance of each looping arrangement of the plurality of ranging sensors based on the installation distance between each two of the ranging sensors;Application No. 16/236,526 Attorney Docket No. 2018 UBH l-A 1US060Response to Office Action dated January 15th, 2021 instructions for enabling the plurality of ranging sensors sequentially to perform obstacle ranging according to a preset looping rule, wherein the preset looping rule is the total length of tracks of sequences to enable the plurality of ranging sensors in a looping period being the largest among the sums of the installation distances of all the looping arrangements of 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119